Citation Nr: 9916822	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  93-06 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder. 

2.  Entitlement to an evaluation in excess of 50 percent for 
anxiety reaction.

3.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1943 to November 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Houston, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  It was previously before the Board in April 1996 and 
January 1997, but was remanded for further development.  The 
requested development has been completed, and the case has 
been returned to the Board for additional review.  

The issue of entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  In May 1971 the Board deneid entitlement to service 
connection for a seizure disorder.  

2.  The evidence submitted since the May 1971 Board decision 
bears directly and substantially upon the issue, is not 
cumulative or repetitive, and by itself or in connection with 
the evidence previously of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  The claim for service connection for a seizure disorder 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

4.  The veteran's service connected anxiety reaction is 
productive of symptoms that include restlessness, difficulty 
in concentrating, and irritability. 


CONCLUSIONS OF LAW

1.  Evidence received since the May 1971 determination 
wherein the Board denied entitlement to service connection 
for a seizure disorder is new and material, and the veteran's 
claim for that benefit has been reopened.  38 U.S.C.A. §§, 
5108, 7104(b) (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.156(a), 20. 1100, 20.1105 (1998).  

2.  The veteran has submitted evidence of a well grounded 
claim for entitlement to service connection for a seizure 
disorder.  38 U.S.C.A. § 5107 (West 1991).  

3.  The criteria for an evaluation in excess of 50 percent 
for anxiety reaction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.132, 
Diagnostic Code 9400 (effective prior to November 7, 1996); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400; 61 Fed. Reg. 
52695-52702 (Oct. 8, 1996) (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
seizure disorder.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b);  38 C.F.R. § 20.1100.


When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108;  38 C.F.R. § 20.1105.  

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Court has clarified that, with respect to materiality, 
the newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with claims for service connection.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table)). Rather, it is the specified bases for the final 
disallowance that must be considered in determining whether 
the newly submitted evidence is probative.

The Court has held that with regard to petitions to reopen 
previously and finally disallowed claims, VA must conduct a 
three-part analysis.  First, it must be considered whether 
the evidence submitted is "new and material" under 
38 C.F.R. § 3.156(a).  Second, if VA finds the evidence is 
"new and material" immediately upon reopening it must 
determine whether the claim is well grounded, based upon all 
of the evidence, presuming its credibility.  Third, if the 
claim is well grounded, the VA is to proceed to the merits, 
but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); see also Winters v. West, 12 
Vet. App. 203 (1999) (en banc).


Factual Background & Analysis

The evidence considered by the Board in May 1971 consisted of 
the veteran's service medical records, including his 
discharge examination.  The reports of VA examinations 
conducted in October 1948 and October 1967 were also 
considered.  VA outpatient treatment records from September 
1969 and October 1969 were noted, as were private medical 
records.  The Board found that there was no seizure disorder 
during active service, or on the subsequent VA examinations.  
The Board noted that the September 1969 VA treatment records 
were the first to show that the veteran had a seizure 
disorder.  The private medical records were considered 
significant in that they stated the veteran's seizures were 
precipitated by an automobile accident in September 1969.  
The Board determined that a seizure disorder was not 
manifested during active service, that subsequent 
examinations were normal through 1967, and that seizures were 
first reported in 1969.  

The additional evidence received since May 1971 includes VA 
treatment records dated from July 1990 to December 1991, the 
report of a VA examination conducted in December 1990, the 
reports of VA examinations conducted in August 1992, copies 
of private medical records dated from 1975 to 1983, a VA 
medical opinion dated May 1995, the reports of VA 
examinations conducted in July 1996 and September 1996, and 
addenda to the VA examination reports dated February 1997 and 
December 1997.  



The Board finds that the May 1995 medical opinion constitutes 
new and material evidence.  This opinion states that the 
veteran's epilepsy dates from and was caused during his 
military service in 1942, and adds that the veteran should be 
service connected for his seizure disorder.  

Attempts to contact the physician who expressed this opinion 
to obtain an explanation have not been successful.  The 
opinion is new evidence, in that it contains information not 
considered in the May 1971 Board decision.  In addition, this 
evidence is material, because it purports to show that the 
veteran's current seizure disorder originated during active 
service.  Therefore, as this evidence if both new and 
material, the veteran's claim for service connection for a 
seizure disorder is reopened.  


II.  Whether the claim for service 
connection for a seizure disorder is well 
grounded.

Criteria

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  The 
claim does not need to be conclusive, but only possible in 
order to be well grounded.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

The veteran has the burden of submitting evidence to show 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  



In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Analysis

After a review of the evidence, the Board finds that the 
veteran's claim is well grounded.  The medical evidence 
confirms that the veteran currently has a seizure disorder.  
Furthermore, the May 1995 VA medical opinion purports to show 
both that the veteran had a seizure disorder during service, 
and that his current seizure disorder is related to service.  
Therefore, the veteran's claim is well grounded.  


II.  Entitlement to an evaluation in 
excess of 50 percent for anxiety 
reaction.

Criteria

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is evaluated under the rating code for 
generalized anxiety disorder.  After he submitted his claim 
for entitlement to an increased rating, VA amended its 
regulations pertaining to the rating schedule for mental 
disorders, including generalized anxiety disorder.  See 
38 C.F.R. § 4.130, Diagnostic Codes 9400 (1996).  These 
regulations became effective on November 7, 1996.  When a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO considered both the old and new 
regulations in a January 1999 supplemental statement of the 
case.  Therefore, the Board will review the veteran's claim 
under the regulations in effect both before and after 
November 7, 1996.  

Under the regulations in effect prior to November 7, 1996, 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain employment 
due to generalized anxiety disorder, a 100 percent evaluation 
is warranted.  



When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment as a result of generalized 
anxiety disorder, a 70 percent evaluation is warranted.  
Generalized anxiety disorder which results in considerable 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and considerable 
industrial impairment is evaluated as 50 percent disabling.  
38 C.F.R. § 4.132, Code 9400 (1996).  

Under the regulations currently in effect, generalized 
anxiety disorder is evaluated under the General Rating 
Formula for Mental Disorders.  Under this formula, a 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(1998).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time, readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the  benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

The evidence includes VA treatment records dated from July 
1990 to December 1991.  July 1990 records state that the 
veteran was anxious and having trouble sleeping.  Additional 
July 1990 records show that the veteran had complaints of 
anxiety, nervousness, and weight loss during the past nine 
months.  He reported that he did not sleep very well, and 
only got three to four hours of sleep each night.  He denied 
feelings of depression or suicidal ideations.  The veteran 
reported that he heard voices that sometimes said mean 
things.  He also reported visual hallucinations such as 
snakes in his food or animals on the hood of his car.  He 
realized that these were not real, but he still saw these 
images.  On examination, his thought processes were slowed 
without incoherence.  The assessment was possible organic 
dementia versus residuals of schizophrenia.  His 
hallucinations and paranoid delusions were noted, but he did 
not appear actively psychotic.  

August 1990 psychiatric records indicate that the veteran 
continued to have symptoms of residual schizophrenia versus 
organic dementia.  It was recommended that the veteran be 
admitted to the hospital for further evaluation, but he 
refused.  

The veteran was afforded a VA neuropsychiatric examination in 
September 1990.  His history of auditory and visual 
hallucinations was noted.  He stated that his main problems 
included difficulty sleeping, stomach cramps, and 
nervousness.  The veteran reported that he was troubled by 
shakiness that would occur for no obvious reason, although it 
was more noticeable when he became excited.  For the past 
eight or ten years, he had experienced a feeling as though 
someone were watching him.  He also reported hearing voices 
and seeing images of his dead father, and occasional crying 
spells for no apparent reason.  On examination, the veteran 
was slow in his movements.  He looked sad, and there was 
little modulation of his facial expression.  He smiled 
appropriately on a few occasions.  His speech was slow, but 
relevant and appropriate.  The veteran's affect was 
appropriate and constricted.  

There was no evidence of hallucinations or delusions on 
examination.  The diagnostic impressions included anxiety 
disorder, not otherwise specified, moderately severe, and 
organic mental disorder, not otherwise specified.  

The veteran underwent a VA neurology examination in December 
1990.  The impression included history of dementia/organic 
brain syndrome with some stigmata of Parkinsonism.  

VA treatment records from January 1991 show that the veteran 
complained of feeling shaky and anxious.  He reported seeing 
images of animals around him if he did not take his 
medication.  His appetite was poor, and he had problems in 
falling and staying asleep.  On examination, the veteran was 
alert and oriented.  He had an angry mood, which was related 
to his situation.  There was no delusional ideation, and his 
memory was grossly intact.  The assessment included anxiety 
neurosis.  February 1991 records show that his delusions and 
hallucinations continued.  

August 1991 records indicate that the veteran was calmer and 
less irritated than previously.  He was pleasant, verbal, and 
cooperative.  The veteran was still anxious about his 
disability.  He slept five hours a night.  Suicidal ideations 
were denied.  The impressions included anxiety disorder and 
moderate dementia.  

VA treatment records from October 1991 reveal that the 
veteran was verbal and cooperative.  There was no agitation, 
and his mood was up and down.  His affect was appropriate, 
and he denied suicidal ideation.  The impression included 
anxiety disorder and moderate dementia.  Similar findings 
were noted in December 1991 VA treatment records.  

The veteran underwent a VA psychiatric examination in August 
1992.  He was noted to have memory problems.  The veteran 
said that he slept very little.  He always felt tense and 
nervous, and his stomach often felt tight.  He tried to read, 
but could not concentrate long enough.  The veteran would 
often feel restless, and walk around his home.  He 
occasionally heard voices when there was nobody around, but 
could not recall what they said.  

On examination, the veteran's level of consciousness showed 
variable clouding.  At times he responded promptly and in 
detail, but at other times he did not seem to understand what 
was said.  His speech was slow but not slurred.  The content 
was relevant and goal directed when his consciousness was 
unclouded, and his affect was subdued and lethargic.  No 
evidence of hallucinations or delusions were detected.  His 
consciousness became so clouded during mental status testing 
that he was unable to complete the interview.  The diagnostic 
impression included anxiety disorder not otherwise specified, 
chronic, and organic mental disorder, not otherwise 
specified.  The examiner believed it was possible that the 
veteran's fluctuating clouding of consciousness reflected the 
recent occurrence of a seizure, so that he was in a post-
ictal state.  It was noted that the veteran reported a 
seizure earlier in the day. 

Additional VA treatment records dated from May 1993 to 
February 1996 are contained in the claims folder.  The 
veteran experienced an acute bout of depression in August 
1995, and continued to be depressed in November 1995.  The 
diagnoses included anxiety disorder, dementia, mild, and 
seizure disorder.  

The veteran was afforded a VA examination for mental 
disorders in July 1996.  He stated that he slept about six 
hours a night, and had dreams of the accident in which he was 
injured in service.  He had memory problems, and was unable 
to find his way around town on the buses anymore due to his 
inability to remember routes or get on the correct bus.  He 
did not like to be around people.  However, he lived next 
door to his sister, and he assisted in the care of her two 
children every morning and afternoon.  The veteran would 
become irritated and angry when he was around others, 
including the children, and would have to deliberately 
restrain himself.  He attended church once a week.  He had 
not heard any voices in a considerable time.  The veteran 
avoided hearing the voices by putting cotton in his ears, but 
they would return if he removed the cotton.  The veteran 
often felt restless, and would pace around his apartment.  He 
tried to read, but was unable to concentrate.  





On mental status examination, the veteran was alert and 
cooperative.  His mood was worried and subdued, his affect 
was mildly limited and appropriate to expressed thought 
content.  His speech was normal in rate and amount, and the 
content was relevant and goal directed.  No evidence of 
hallucinations or delusions was detected.  The diagnostic 
impression included anxiety disorder, not otherwise 
specified, and cognitive disorder, not otherwise specified, 
mild.  The examiner stated that the veteran's social and 
industrial capacity was severely impaired by his service-
connected psychiatric disorder.  His Global Assessment of 
Functioning (GAF) was 60 for both the past year and the 
present.  

A February 1997 addendum to the July 1996 VA examination 
explained that a GAF score of 60 reflected moderate symptoms 
of anxiety manifested by restlessness, difficulty 
concentrating, and irritability.  Even within the veteran's 
limited lifestyle, he recognized he had to control his anger.  
While his irritability would not exclude him from certain 
types of employment requiring little interaction with the 
public, it had the potential for giving rise to conflicts 
with peers and coworkers.  


Analysis

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  





The Board finds that neither the old or new regulations 
governing the evaluation of the veteran's disability provide 
a basis for an increased evaluation.  The evidence does not 
support entitlement to an increased rating under the 
regulations in effect prior to November 1996.  

The veteran's primary symptoms include sleep problems, memory 
problems, anxiety, and irritability.  He has also experienced 
auditory and visual hallucinations, but he realizes that the 
hallucinations are not real.  The July 1996 VA examiner 
stated that the veteran had a GAF score of 60, which 
represented moderate symptoms manifested by restlessness, 
difficulty in concentrating, and irritability.  The examiner 
noted that the veteran's symptoms would not preclude him from 
employment requiring little interaction with the public.  The 
Board finds that this symptomatology does not represent 
either severe social or severe industrial impairment.  
38 C.F.R. § 4.132, Code 9400 (1996).

Similarly, the Board finds that the evidence does not 
indicate that an increased rating is warranted under the 
rating criteria currently in effect.  As noted above, the 
veteran's symptoms include sleep problems, memory problems, 
anxiety, and irritability.  There is no indication of 
deficiencies in judgment, thinking, or mood, and the veteran 
is able to interact with his sister and her children.  He 
does not have suicidal ideations, obsessional rituals, or 
illogical speech.  

The veteran has experienced bouts of depression, but these 
are not near continuous.  He becomes irritated with others, 
but is conscious of the need to control his anger.  There is 
no evidence of disorientation, neglect of personal 
appearance, or difficulty in adapting to stressful 
circumstances.  As noted above, his GAF score of 60 is 
representative of moderate symptoms such as restlessness, 
difficulty in concentrating, and irritability.  Therefore, 
the symptomatology required for a 70 percent evaluation under 
the current regulations has not been demonstrated.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (1998).



The RO determined that the veteran's anxiety disorder did not 
render his disability picture unusual or exceptional in 
nature as to warrant referral of his case to the Director of 
the VA Compensation and Pension Service for consideration of 
an extraschedular evaluation under the criteria of 38 C.F.R. 
§ 3.321(b)(1).  The Board agrees.  In this regard the Board 
notes that anxiety disorder in and of itself has not been 
reported or shown to markedly interfere with any present or 
potential employment.  Anxiety disorder has not required 
frequent inpatient care.  

Thus, application of the regular schedular criteria has not 
been rendered impractical.  No basis has been presented upon 
which to predicate referral of the case to the Director of 
the VA Compensation and Pension Service for consideration of 
an increased evaluation for anxiety disorder on an 
extraschedular basis under the criteria of 38 C.F.R. 
§ 3.321(b)(1).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 50 percent for anxiety disorder.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The veteran having submitted new and material evidence to 
reopen his claim for entitlement to service connection for a 
seizure disorder; to this extent, the appeal is granted.  

The veteran has submitted a well grounded claim of 
entitlement to service connection for a seizure disorder.


Entitlement to an evaluation in excess of 50 percent for 
anxiety reaction is denied. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above, the Board finds that the veteran has 
submitted new and material evidence to reopen his claim for 
entitlement to service connection for a seizure disorder.  In 
addition, he has submitted evidence of a well grounded claim 
for this disorder.  Therefore, VA must now proceed to 
consideration of the veteran's claim on the merits.  Elkins 
v. West, 12 Vet. App. 209 (1999); see also Winters v. West, 
12 Vet. App. 203 (1999).

When a claim which has previously been denied by the RO is 
reopened by the Board, the Board must not take any action 
which would prejudice the rights of the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  The RO has not 
considered the veteran's claim on the basis of all the 
evidence, both new and old, in order to determine whether the 
prior disposition of the claim should be altered.  Therefore, 
in order to protect the rights of the veteran, the Board 
believes that the RO should be afforded an opportunity to 
review the veteran's claim for entitlement to service 
connection on a de novo basis.  

In addition, the veteran contends that he is entitled to a 
total rating based on unemployability by reason of service-
connected disability.  The Board notes that all issues which 
are inextricably intertwined are to be considered together.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As the 
outcome of the veteran's claim for entitlement to service 
connection for a seizure disorder may have some bearing on 
his claim for a total rating, this issue must also be 
remanded for additional consideration 

Therefore, the Board remands these issues to the RO for the 
following action:

The RO should contact the veteran and 
afford him an opportunity to submit 
additional evidence in support of his 
claims.  Then, after undertaking any 
additional development which may be 
deemed necessary, the RO should 
readjudicate the claim for entitlement 
to service connection for a seizure 
disorder on a de novo basis.  
Thereafter, the issue of entitlement to 
a total disability rating for 
compensation purposes on the basis of 
individual unemployability should also 
be readjudicated.  

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted in this case.  The veteran need take 
no action until otherwise notified by the RO.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

